21 So. 3d 855 (2009)
NEW WHITE LINEN, INC., Appellant,
v.
COMMERCIAL LAUNDRY EQUIPMENT COMPANY, INC., Appellee.
No. 4D09-1144.
District Court of Appeal of Florida, Fourth District.
October 7, 2009.
Alan R. Thomas of Alan R. Thomas P.A., Aventura, for appellant.
Stanley J. Narkier of Stanley J. Narkier, P.A., West Palm Beach, for appellee.
DAMOORGIAN, J.
New White Linen, Inc. timely appeals the trial court's order granting Commercial Laundry Equipment Company, Inc.'s Motion for Attorney's Fees, arguing, among other things, that the trial court committed reversible error when it failed to set forth specific findings in the order regarding the time reasonably expended, *856 the hourly rate, and other factors it may have considered. We agree that failing to include such findings was error. See Fla. Patient's Comp. Fund v. Rowe, 472 So. 2d 1145, 1152 (Fla.1985); Guardianship of Halpert v. Rosenbloom, 698 So. 2d 938, 939 (Fla. 4th DCA 1997). Because we do not have a transcript of the proceedings on appeal, we are unable to deem this error harmless as we did in Blits v. Renaissance Cruises, Inc., 647 So. 2d 971, 972 (Fla. 4th DCA 1995), and must, although reluctantly, reverse and remand for the trial court to make such findings in the order. See Rosenbloom, 698 So.2d at 939. If there is no hearing transcript or the trial court cannot recall what occurred at the hearing, we direct the court to conduct a new evidentiary hearing. See id. at 940. We find no merit to the other issues raised on appeal.
Affirmed in part, Reversed in part, and Remanded.
MAY and CIKLIN, JJ., concur.